Gabriela




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 3, 2014

                                     No. 04-14-00803-CV

                    Juan Francisco MONTALVO, M.D., F.A.C.O.G., et al,
                                       Appellant

                                               v.

                                       Gabriela LOPEZ,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CVT-000841-D3
                         Honorable Beckie Palomo, Judge Presiding


                                        ORDER
       Appellants have filed a Petition for Permission to Appeal Amended Order Denying
Defendants’ Motions for Summary Judgment and Granting Defendants’ Motion for Permission
to Appeal Interlocutory Order. If appellee wishes to file a response to the petition, she must do
so no later than December 15, 2014. If appellee does not respond by December 15, 2014, this
court will rule on appellants’ petition without benefit of a response from appellee.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court